Caton, J. The eighth section of the 86th chapter of Revised Statutes says, that “ The county commissioners’ court shall have the power to levy a tax in their respective counties, for county purposes,” &c. The subjects of this tax are those specified in the previous portion of the chapter, and the same as those upon which the State tax is levied. But this tax must be levied within the county; that is, upon property, real or personal, subject to taxation, which is situated or located within the county. It was not controverted on the argument, that the railroad track is real property, within the meaning of the second section of that chapter, which says, “ The term real property, with respect to the assessment and collection of the revenue, shall be construed to include all lands within this State, and all buildings and other things erected on or affixed to the same, and the terms ‘ lands ’ and £ lots,’ whenever they occur in this chapter, shall be construed as having the same meaning as ‘real property.’ ” The jurisdiction of the county to levy this tax does not extend beyond its own limits, so far as real estate is concerned, which must of necessity have a fixed and unchangeable locality. The same rule does not necessarily prevail as to personal property, which is transitory in its character, and need not be actually within the State even when the tax is levied, for it may be taxable “ whether at home or abroad.” We think, with certain qualifications, personal property follows the residence of the owner, and is there taxable. This is certainly true where the owner resides within the State, and the property is only temporarily absent from his residence, with the design of an immediate return. Thus, if a man keeping a livery-stable in Springfield, had a team absent on a journey in another State at the time the assessment was made, he would be bound to include that property in the schedule of taxable property, while the rule might be different if he had personal property permanently located in another State or another county. In this case the- owner of the property is a corporation, the principal officers of which reside out of the State. The location or residence of the corporation must be considered to be in the State by whose laws it was created; and that residence must be where its principal office or place of business is. It is not necessary to say whether there could be more than one such residence within the State. In Morgan county, the corporation had no such location. The principal office of the company is in Sangamon county, where its principal and managing agent resides, and where the personal property is kept when not in active service. In Morgan county it has no locality. It merely passes through the county along the road, and only stops there temporarily to receive and discharge freight and passengers. There, however, has been no attempt to tax any specified portion of the personal property, but an undivided portion of the whole. This, upon the argument, was attempted to be justified upon the assumption, that the rolling stock of the road was really a part of the road itself; and then upon the further assumption of the right to tax an undivided portion of the entire road. This road and the furniture do not constitute one entire estate, either real or personal. The furniture is personal property, and constituted no part of the road, which is real property. It is no more a part of the road, than is the furniture of a house a part of the house. A house and its furniture may be sold or leased together, but that does not change the character of the property of either. It may be true, as was said upon the argument, that the road would be of little value without rolling stock, and that the latter would be equally useless without the former. Their dependence on each other does not prove that both constitute but one thing. The furniture of the road may be removed from it and used elsewhere without injury to, or impairing the value of, the road itself. But if these two species of property constitute but one estate, why were they assessed separately ? We have no doubt that the tax assessed in Morgan county upon the personal property of the company was improper. That portion of the road, however, which lies within Morgan county, was taxable there. But we think the mode of valuation was improper. Instead of valuing and assessing the twenty-seven miles of road which is situated in Morgan county, an undivided portion of the whole road was assessed and taxed. The valuation should have been of, and the assessment upon, that portion of the road which was situated in Morgan county. We cannot know, nor is it even probable, that each mile, or portion of the road, was of equal value. It is not probable that each portion of the road was equally profitable or productive. One portion of the road may be badly constructed, and another well constructed. One portion may have heavy grades and curves, and another portion be level and straight. In some places, the land occupied by the road may be very valuable, while in other places it may be nearly valueless. All of these considerations, as well as its connection with the whole, must be taken into the account in ascertaining the value of any given portions of the road. But admitting that each portion of the road was of equal value, still the valuation should have been of that specific part which was situated within the county, and not of an undivided part of the whole road, portions of which are within two other counties. A farm, or a field, might be divided by a county line, but in such case, the valuation should not be of the whole farm or field, and the assessment made upon such valuation, in proportion to the quality situated in the county for which the taxjs levied. Each county must assess and tax the real property within its limits, and no other. All that has been said in relation to the county tax, is equally applicable to the tax levied by the corporation of the town of Jacksonville. We are of opinion that neither tax was legally assessed, and that the judgment of the circuit court must be reversed. Judgment reversed.